    Case 5:20-cv-03155-SAC Document 7 Filed 07/14/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


DERRICK JOHNSON,

                             Plaintiff,

           v.                                       CASE NO. 20-3155-SAC

DONALD HUDSON, et al.,


                             Defendants.


                           ORDER OF DISMISSAL

     This matter is a civil action filed by a prisoner in federal

custody. Although plaintiff commenced this action as a petition for

habeas corpus under 28 U.S.C. § 2241, because he challenges the

conditions of confinement imposed at USP-Leavenworth due to the COVID

pandemic, the Court liberally construed this matter as a civil rights

action seeking injunctive relief.

     Because plaintiff is subject to the provisions of 28 U.S.C. §

1915(g)1 he may not proceed in forma pauperis unless he demonstrates

that he is in imminent danger of serious physical harm. The Court
determined that he had not made that showing and directed him to submit

the filing fee of $400.00 on or before July 13, 2020.

     Plaintiff filed a response to that order in which he objects to

the inclusion of two 2019 dismissals as qualifying strikes on the


1 Section 1915(g) states: In no event shall a prisoner bring a civil
action or appeal a judgment in a civil action or proceeding under this
section [§ 1915] if the prisoner has, on 3 or more occasions, while
incarcerated or detained in any facility, brought an action or appeal
in a court of the United States that was dismissed on the grounds that
it is frivolous, malicious, or fails to state a claim upon which relief
may be granted, unless the prisoner is under imminent danger of serious
physical injury.
    Case 5:20-cv-03155-SAC Document 7 Filed 07/14/20 Page 2 of 2




ground that those decisions are on appeal. That status, however, does

not prevent the Court from considering the decisions in determining

whether §1915(g) bars plaintiff from proceeding in forma pauperis.

Coleman v. Tollefson, ––– U.S. ––––, 135 S.Ct. 1759, 1763 (2015)

(holding that a dismissal on a ground listed in § 1915 counts as a

strike even if the dismissal is pending on appeal). Accordingly, the

Court finds that the cases cited as strikes in its earlier order were

properly counted and that plaintiff’s failure to submit the filing

fee as directed requires the dismissal of this matter without

prejudice.

     IT IS, THEREFORE, BY THE COURT ORDERED this matter is dismissed

without prejudice.

     IT IS SO ORDERED.

     DATED:   This 14th day of July, 2020, at Topeka, Kansas.



                                  S/ Sam A. Crow

                                  SAM A. CROW
                                  U.S. Senior District Judge
